Citation Nr: 1010951	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 
2001, for the grant of service connection for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an effective date prior to October 31, 
2001, for the grant of service connection for a lumbosacral 
strain.

3.  Entitlement to an effective date prior to October 31, 
2001, for the grant of service connection for an appendectomy 
scar.

4.  Entitlement to service connection for right shoulder 
disability.  

5.  Entitlement to service connection for labyrinthitis with 
vertigo. 

6.  Entitlement to service connection for tension headaches. 

7.  Entitlement to an effective date prior to November 22, 
2003, for the grant of a total rating based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty April 1989 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The case was remanded to the RO for a Board hearing in July 
2009.  The Veteran provided testimony before the undersigned 
at a hearing in St. Petersburg in October 2009.  A transcript 
of the hearing is of record.  

During the hearing, the Veteran claimed that several other 
issues should be on appeal.  The issues dealing with service 
connection for labyrinthitis with vertigo, tension headaches, 
and an earlier effective date for a grant of a total rating 
based on individual unemployability are addressed in the 
remand section of this decision.  As to the other claimed 
appellate issue, a higher rating for a cervical spine 
disability, the Board notes that a January 2006 rating 
decision granted service connection for cervical sprain with 
degenerative disc disease and assigned a 10 percent rating.  
It does not appear that a notice of disagreement was received 
from that determination, nor does it appear that a cervical 
spine rating issue is in appellate status from any subsequent 
rating decision.  To the extent the contentions offered in 
connection with the cervical spine disability constitute a 
new claim for an increased rating, that matter is hereby 
referred to the RO for appropriate action. 

The Board notes that the Veteran had been represented by a 
private attorney, but subsequently elected The American 
Legion as her representative in June 2008.

Additional evidence has been received from the Veteran on 
several occasions in late 2009 and early 2010.  The Veteran's 
representative furnished a waiver of preliminary RO review of 
such new evidence, and such evidence has therefore been 
accepted and considered by the Board as it may pertain to the 
issues addressed on the merits in the following decision. 

The issue of service connection for right shoulder 
disability, service connection for labyrinthitis vertigo, 
service connection for tension headaches, and entitlement to 
an effective date prior to November 22, 2003, for the grant 
of a total rating based on individual unemployability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed an informal claim for service 
connection for stomach/ulcer and back disabilities in July 
1995.  

2.  In August 1995, the RO mailed a VA Form 21-526 and cover 
letter to the Veteran at her address of record at that time, 
requesting her to complete and return the form; the VA Form 
21-526 was not received by VA within one year. 

3.  A VA Form 21-526 was subsequently received on October 31, 
2001; based on that claim, service connection was granted for 
GERD, lumbosacral strain, and residuals of an appendectomy 
scar, effective from October 31, 2001. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 31, 
2001, for the grant of service connection for GERD are not 
met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009). 

2.  The criteria for an effective date prior to October 31, 
2001 for the grant of service connection for a lumbosacral 
strain are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009). 

3.  The criteria for an effective date prior to October 31, 
2001, for the grant of service connection for an appendectomy 
scar are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective date for service connection for GERD, back, and 
scar disability. 

The Veteran's claims arise from her disagreement with the 
initial effective date following grants of service 
connection.  A January 2002 notice letter advised the Veteran 
of the evidence necessary to substantiate her claims and the 
duties of the parties.  This notice was in connection with 
her October 2001 claims for service connection.  The service 
connection claims were subsequently granted.  Judicial 
decisions have held that once service connection is granted 
the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that 
the Veteran was advised of criteria for effective dates and 
degrees of disability in June 2006.  This was followed by 
readjudication of the claim.  The Board concludes that 
additional notice is not necessary.   

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records and lay statements from the Veteran.  
The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist.

The Veteran filed an informal claim for service connection 
for upset stomach/ulcer  and back disabilities in July 1995.  
In August 1995, the RO sent her a letter, to her last 
address, advising her to complete and return a VA Form 21-
526, which is a formal application for compensation benefits.  
No formal claim was received until October 31, 2001.  The RO 
granted claims for the benefits at issue in July 2002 and set 
the effective date for the grants as October 31, 2001.  The 
Veteran appeals.  

The effective date of an award of disability compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received 
within one year of separation from the service, the effective 
date for an award of disability compensation for direct 
service connection is the day following separation from 
active service, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim in the form 
prescribed by the VA Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by VA.  See also 38 C.F.R. § 3.151(a) 
(2009).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

After reviewing the totality of the evidence, the Board is 
compelled to find that the preponderance of the evidence is 
against an effective date prior to October 31, 2001.  In this 
case, in 1995, the Veteran filed an informal claim.  A formal 
claim is required.  That is, a claim must be submitted on the 
form prescribed by the VA Secretary, and that form is VA Form 
21-526.  After receipt of the 1995 informal claim, the RO 
duly sent the Veteran the formal claim form to be completed 
and returned.  The regulatory provisions of 38 C.F.R. § 3.155 
clearly show that Veteran had one year from the date the 
formal claim application was sent to her, in August 1995, to 
file a VA Form 21-526, to derive her effective date from the 
1995 claim.  However, she did not file the formal claim 
within that year.  Instead, it was received on October 31, 
2001.  Therefore, the formal claim must be considered to have 
been filed on the date it was received, which was October 31, 
2001.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Since that is 
the case, the effective date for the grants of service 
connection for GERD, a lumbosacral strain, and an 
appendectomy scar can not be any earlier than October 31, 
2001.  There is no record of a formal claim for service 
connection for those disabilities filed prior to October 31, 
2001, and no prior formal claim has been alleged.  Thus, the 
Board finds no legal basis for awarding service connection 
for GERD, a lumbosacral strain, and an appendectomy scar any 
earlier than October 31, 2001.  38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.1(p), 3.155(a), 3.400.

The Veteran has argued that after VA received her 1995 claim, 
it returned all original claim documents to her, with no 
letter of explanation, and no notice to her of further action 
required.  She further claims that VA did not send her a VA 
Form 21-526 in August 1995.  She also argues that the August 
1995 letter to her did not indicate to her how much time she 
had to submit the VA Form 21-526.  She feels that VA can not 
objectively and without a reasonable amount of doubt conclude 
that the letter she was sent in August 1995 contained a VA 
Form 21-526.  Also, she contends that she did not receive 
that letter at her home address and that the representative 
did not receive a VA Form 21-526 in August 1995.  

The Veteran's arguments have been considered.  First, the 
Veteran has not offered any legal authority in support of her 
arguments regarding notice of the one-year time period to 
return the formal claim form.  Again, the requirement to file 
the formal claim within one year is a matter of regulatory 
law.  Moreover, the August 1995 letter to her was addressed 
to her last address of record and indicates that a VA Form 
21-526 was enclosed and that it should be returned to VA so 
that further action could be taken on her claim.  VA is 
presumed to have carried out its duties, and so it is 
presumed that the Veteran was sent the August 1995 letter 
with its enclosed VA Form 21-526.  There is no evidence in 
the claims folder that VA merely returned all original claim 
documents to her in 1995, with no letter of explanation. 

There is a presumption of regularity that public 
officers perform their duties " 'correctly, 
fairly, in good faith, and in accordance with law 
and governing regulations.' " Alaska Airlines, 
Inc. v. Johnson, 8 F.3d 791, 795 (Fed.Cir.1993) 
(quoting Parsons v. United States, 229 Ct.Cl. 335, 
670 F.2d 164, 166 (1982)).  In applying the 
presumption of regularity, courts presume that, in 
the absence of clear evidence to the contrary, 
public officials have properly discharged their 
official duties. See Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992); see also Davis v. Brown, 7 
Vet.App. 298, 300 (1994); Saylock v. Derwinski, 
3 Vet.App. 394, 395 (1992).
Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).

Consequently, absent clear evidence to the contrary, it is 
presumed that the RO sent the Veteran a VA Form 21-526 in 
August 1995 and told her to complete and return it.  The 
Veteran's statements are not clear evidence to the contrary.  
A mere assertion of non-receipt, years after the fact, does 
not serve to overcome the presumption that the August 1995 
notice with a VA Form 21-526 was sent.  Mason v. Brown, 8 
Vet. App. 44, 55 (1995) ("appellant's statement of 
nonreceipt, standing alone, is not the type of 'clear 
evidence to the contrary' which is sufficient to rebut the 
presumption").  Since the VA Form 21-526 was not returned 
within one year of the date it was sent, the effective date 
for the grants of service connection for the disabilities at 
issue can not be any earlier than the date currently 
assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An effective date prior to October 31, 2001, for the grants 
of service connection for GERD, for lumbosacral strain, and 
for an appendectomy scar is not warranted.  To this extent, 
the appeal is granted. 


REMAND

Right shoulder

The Veteran was treated for right shoulder problems in 
service in August 1989.  She currently has right shoulder 
disability as demonstrated by May, August, and September 2004 
VA medical records.  Under the circumstances, a VA 
examination as indicated below is necessary, per 
38 C.F.R. § 3.159.  

A the October 2009 Board hearing, it was argued that other 
issues were on appeal.  The cervical spine disability was 
addressed by the Board in the introduction to this decision.  
With regard to the issues of service connection for 
labyrinthitis with vertigo and for tension headaches, the 
Board notes that these claims were denied by rating decision 
in August 2006.  A notice of disagreement was received in 
August 2007, and the RO issued a statement of the case as to 
these two issues in November 2008.  The Veteran's 
representative listed these two issues on a Statement of 
Representative in Appeals case in November 2008, and the 
Board liberally views this document as a timely substantive 
appeal.  The issues have not been addressed in any subsequent 
supplemental statements of the case nor have they been 
formally certified for appeal.  In order to afford the 
Veteran due process of law, these issues are returned to the 
RO for appropriate review of the evidence of record followed 
by a supplemental statement of the case.  The Veteran and her 
representative will in turn have the opportunity to present 
any additional pertinent evidence or argument. 

By rating decision in September 2008, the RO granted a total 
rating based on individual unemployability due to service-
connected disabilities, effective from November 22, 2003.  In 
November 2008, the RO received a communication from a Member 
of Congress with an attached document signed by the Veteran 
indicating her disagreement with the assignment of a November 
22, 2003, effective date.  In this document, the Veteran 
claimed that the RO has previously agreed to an effective 
date of March 14, 2003.  The Board views the communication as 
a timely notice of disagreement on the effective date issue.  
The United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12, Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA examination for her right 
shoulder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
clearly set forth the diagnosis for any 
right shoulder disability found to be 
present.  As to any current right 
shoulder disability, the examiner 
should offer an opinion as to whether 
it is at least as likely as not (a 
probability of 50 percent or higher) 
that such current right shoulder 
disability is causally related to a 
disease or injury suffered during 
active duty, to include symptoms 
documented in service records.  A 
rationale should be furnished for the 
opinion.  

2.  Thereafter, the RO should 
readjudicate the Veteran's right shoulder 
claim.  If the benefit sought remain 
denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  The RO should also review the record, 
undertake any necessary development, and 
readjudicate the issues of service 
connection for labyrinthitis with vertigo 
and for tension headaches under all 
theories of entitlement.  If the benefits 
remain denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

4.  The RO should also take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the September 2008 
rating decision which assigned an 
effective date of November 22, 2003, for 
the grant of a total rating based on 
individual unemployability.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal as to that issue.

After completion of the above, the case should be returned to 
the Board for appellate review of all issues properly in 
appellate status at that time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


